Citation Nr: 0609274	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased disability rating for service-
connected post-operative residuals of right knee tendon 
transplant, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from March 1981 to November 
1987.

The veteran was granted service connection for postoperative 
residuals of right knee tendon transplant in a February 1988 
rating decision; a 30 percent disability rating was assigned 
under Diagnostic Code 5257.  The rating decision stated that 
the veteran's condition would be reviewed in two years in 
order to determine whether the veteran's knee disability had 
improved and if an adjustment in the disability rating would 
be warranted.  

In an April 1990 rating decision the RO determined that the 
veteran's knee disability had improved and therefore reduced 
the veteran's disability rating to 20 percent disabling.  The 
veteran appealed the rating decision to the Board.  The 
Board, in a July 1994 decision, denied restoration of the 
30 percent disability rating.  

Prior to the issuance of the Board's July 1994 decision, the 
veteran submitted a claim for increased rating for his post-
operative residuals of right knee tendon transplant in May 
1994.  The RO denied that request in a March 1995 rating 
decision.  The veteran did not appeal.

In September 1999, the RO received the veteran's claim of 
entitlement to increased rating for his service-connected 
postoperative residuals of right knee tendon transplant.  The 
November 1999 rating decision denied the veteran's claim.  
The veteran disagreed with the November 1999 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2000.  

The RO issued a Supplemental Statement of the Case (SSOC) in 
October 2001.  A copy of the SSOC and notification regarding 
the continuation of the appeals process was sent to the 
veteran in November 2001.  That information was returned to 
the RO as undeliverable.  The RO reestablished contact with 
the veteran and subsequently issued an additional SSOC in 
January 2004.  

This matter was previously before the Board in June 2004, at 
that time it was Remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  That development has been 
completed to the extent practicable.  In October 2005, the 
AMC issued an SSOC which continued to deny the veteran's 
claim.  The matter was then returned to the Board for further 
appellate action.  


FINDING OF FACT

The veteran's service-connected right knee disability 
manifests as subjective reports of pain and give way.   


CONCLUSION OF LAW

The criteria for a rating in excess of the currently assigned 
20 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected right knee condition. Essentially, he contends that 
service-connected right knee disability results in pain, give 
way and numbness and is more severe than as compensated in 
the currently assigned 20 percent disability rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that although the veteran's claim was filed prior 
to the enactment of the VCCA, the notice requirements of the 
VCAA have been satisfied with respect to the issue on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in the 
January 2004 SSOC and October 2005 SSOC.  

Crucially, the AOJ, informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
July 25, 2002 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The July 
2002 VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government.   
Moreover, the letter advised the veteran that in order to 
qualify for an increased disability rating, medical evidence 
of an increase in the severity of the disability was 
required.  

Finally, the Board notes that the January 2004 SSOC and the 
June  2004 VCAA letter specifically notified the veteran that 
he could provide any evidence he had in his possession that 
pertained to his claim   Additionally, the letter had 
previously provided the veteran with information as to how he 
could submit evidence directly to VA.  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  To 
the extent that the veteran's claim of entitlement to an 
increased rating was denied, this denial was based on element 
(4), degree of disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records, 
private treatment records and Social Security Administration 
(SSA) disability records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and 
opinions in  October 1999 and as directed in the Board's June 
2004 remand, again in January 2005.   The contents of these 
examination opinions will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
advised in his August 2000 substantive appeal that he did not 
desire a hearing.     

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).
Specific schedular criteria

Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes in passing that the words "slight", 
"moderate", and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

Analysis 
  
Initial matter - Mittleider concerns

The veteran had ligament surgery on his right knee in 
service.  After the veteran's separation from service, he 
sustained severe injuries to his right leg during a January 
1988 motor vehicle accident.  Additionally, the veteran 
suffered massive head injuries during the accident which have 
complicated the ability of examiners to obtain an accurate 
picture of the veteran's disability.

In the veteran's September 1999 claim of entitlement to an 
increased rating, he asserted that his right knee symptoms 
included an inability to bend all the way down, an inability 
to put weight on the right knee and a tingling sensation 
around the knee.  
  
The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

When the matter was previously before the Board in June 2004, 
the medical evidence of record did not delineate between 
service-connected and non-service connected injury residuals 
which could have been impacting the function of the veteran's 
right leg.  For these reasons, the Board instructed that an 
additional VA examination be scheduled. 

At the veteran's January 2005 VA examination, the veteran 
denied any symptomatology related to his leg.  However, he 
also reported flare-ups and nearly constant pain.  The 
veteran further denied his documented history of femur 
fracture. As noted by the examiner at that time, the veteran 
suffers from fixed delusions which make it difficult to 
obtain subjective information regarding the status of his 
disability.    

The examiner made the following clinical findings based on a 
review of the veteran's medical history as well as a 
contemporaneous examination of the veteran.  First, that the 
veteran had full range of motion from 0 to 140 degrees in his 
right knee.  Also, the examiner found that there was no 
objective manifestation of pain on motion, no objective 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement of the 
veteran's right knee.  
The examiner further noted that the veteran did not suffer 
from an altered gait in the right leg, noting a limp from the 
left leg instead, and further found that there is no 
ankylosis and no constitutional signs consistent with 
inflammatory arthritis.  
The examiner did not find that the veteran was unable to put 
weight on the knee, that he experienced difficulty bending or 
that he showed clinical manifestations of a neurological 
impact or tingling as referenced in the veteran's claim.  

Based upon this clinical presentation the examiner concluded 
that although the veteran's subjective complaints were all 
due to the service-connected disability and not to the non 
service-connected disability, the veteran's service-connected 
right knee disability did not currently manifest any 
objective symptomatology.  

The January 2005 VA examiner's conclusion is further 
supported by a May 1998 SSA examiner who found that the 
veteran's right knee was without instability or subluxation.  
The October 1999 VA examiner's findings were limited to a 
mild limitation of range of motion from 0 to 115 degrees and 
mild tenderness without findings commensurate with severe 
subluxation or instability.   

In short, the competent medical evidence of record indicates 
that the veteran's service-connected right knee disability is 
virtually asymptomatic.  To the extent that the veteran 
himself contends that the right knee disability is the source 
of his problems, it is now well-settled that as a lay person 
without medical training he is not competent to attribute 
symptoms to a particular cause or to otherwise comment on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the Board finds that the medical evidence clearly 
delineates the symptomatology (or more properly lack of 
symptomatology associated with the veteran's service-
connected right knee disability.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The RO has applied Diagnostic Code 5257 to the veteran's left 
knee.  Diagnostic Code 5257 refers to instability; in 
addition it appears to be a catchall provision which may 
encompass many disabilities not otherwise provided for in the 
rating schedule.  The veteran's service-connected knee 
disability has been described as residuals of knee June 1987 
right knee anterior collateral ligament surgery.  This 
disability is not listed among the VA rating codes.  
Accordingly, the catchall provision, Diagnostic Code 5257, 
seems most appropriate.  See 38 C.F.R. § 4.20 (2005) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]. 

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At 
the time of the most recent January 2005 VA examination, the 
examiner found no limitation in the range of motion of the 
veteran's knee.  On examination in October 1999, range of 
motion was found to be limited between 0 and 115 degrees.  
Neither result would result in a compensable evaluation under 
Diagnostic Code 5260 or 5261.  No other diagnostic code is in 
any way congruent with the veteran's service-connected 
disability.  The veteran himself has not suggested that any 
other diagnostic code should be used.  

In short, for reasons stated immediately above the Board 
believes that continuing to rate the veteran's knee under 
Diagnostic Codes 5257 is appropriate.  

Schedular rating

The veteran has currently been assigned a 20 percent 
disability rating under Diagnostic Code 5257, which as 
discussed above is indicative of moderate disability.  In 
order to meet the criteria for the assignment of a 
30 percent disability rating there must be a showing of 
severe disability.  

As the Board noted in connection with its discussion of 
Mittleider, the objective clinical evidence demonstrates that 
the veteran's service-connected right knee disability is 
virtually asymptomatic.  In addition to VA examination 
reports, other evidence supports this conclusion.  For 
example an intake evaluation of the veteran prior to his 
admission for mental health treatment in may 2002 contained 
the following:  "ambulates without assistance - no problems 
climbing stairs."    

The Board does note, however, that in December 2004, the 
veteran was treated for a fall which was attributed to give 
way due to his right knee disability.  Giving the veteran the 
benefit of the doubt, the medical evidence of record arguably 
documents rare instances of give way and falling.  

Taken together, the credible and probative evidence of record 
indicates a possible history of a fall but contains no 
reference to any objective clinical findings.  Clearly, the 
objective record does not indicate that the veteran's 
service-connected right knee disability is severe.  The 
criteria for the next higher disability rating has therefore 
not been met and the 20 percent disability rating will be 
continued.       



DeLuca consideration

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board has considered whether or not a separate rating 
under Diagnostic Code 5003 [arthritis] is warranted.  See 
VAOGCPREC 23-97 [ claimant who has arthritis and instability 
of a knee may be rated separately under Diagnostic Codes 5003 
and 5257], and the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14]  
However, the January 2005 VA examination specifically noted 
an absence of symptoms of inflammatory arthritis of the right 
knee and further failed to find an indication of arthritis in 
the x-ray studies of the knee located in the veteran's claims 
folder.  

The Board is aware that that October 1999 VA examination 
contains a notation of "degenerative joint disease" of the 
right knee.  However, the Board notes that the October 1999 
examination was conducted without reference to the veteran's 
claims folder and appears to be unsupported by any 
contemporaneous diagnostic studies. 

The January 2005 examination was triggered by the Board's 
June 2004 remand, which in turn was based upon a lack of 
specific medical evidence concerning the veteran's right knee 
disability.  That examination was undertaken with reference 
to the veteran's claims folder and the report thereof 
includes an extensive overview of all of the veteran's prior 
medical records, including the reports of the veteran's 
initial injury, intervening motor vehicle injury and the 
October 1999 examination report.  The Board places greater 
weight on the January 2005 VA examination and opinion 
indicating that arthritis is not in fact present.  There is 
in fact no x-ray evidence of arthritis anywhere in the 
record.

For these reasons, the Board finds that a separate rating for 
arthritis is not warranted.  No other symptoms have even been 
suggested to have been associated with the service-connected 
knee disability.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the January 2004 SSOC the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected right knee disability such as to 
render the veteran's disability exceptional or unusual and 
require an extraschedular rating based on frequent 
hospitalization.  Indeed, it appears that although the 
veteran has endured lengthy hospitalizations for treatment 
related to the motor vehicle accident and for in-patient 
treatment of chemical dependency, it does not appear that the 
veteran was hospitalized for his service-connected condition 
since surgery in 1987.  

There is no evidence of an unusual clinical picture.  As has 
been discussed by the Board above, the medical evidence of 
record indicates that there is no current objective 
symptomatology.  There is nothing in the objective medical 
evidence which indicates that an exceptional or unusual 
disability picture exists.  

With respect to marked interference with employment, the 
veteran has not worked since January 1988 and is completed 
and totally disabled.  However, based on the veteran's SSA 
disability records and VA treatment records, such 
unemployability is unquestionably due to the residuals of the 
severe head injury sustained by the veteran in the post-
service motor vehicle accident.  The medical evidence does 
not in any way indicate that any significant disruption to 
his employment is caused by the service-connected right knee 
disability.      

Assuming for the sake of argument that if the veteran could 
work he might experience certain problems due to his service-
connected right knee disability which would translate to 
difficulty in employment, any such symptoms have been 
considered in assigning the schedular rating now in effect.   
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In summary, for the reasons set out above, the Board finds 
that a preponderance of the evidence does not support the 
proposition that the veteran's service-connected right knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2005).  Therefore, referral of this case to appropriate VA 
officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is denied.


ORDER

Entitlement to an increased rating for the service-connected 
right knee injury is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


